DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to communication filed on Arguments/Remarks and Amendments filed 12/02/2020 and Examiner-Initiated Interview held on 03/15/2021.
Claims 1, 3, and 8-10 have been amended, with claims 15-24 being previously canceled, according to Amendments filed on 12/02/2020. Claims 1, 5, 8, and 12 have been additionally amended and claims 3, 4, 7, 10, 11, and 14 have been canceled according to Examiner’s amendment agreed upon during Examiner-Initiated interview held on 03/15/2021. 
Claims 1, 2, 5, 6, 8, 9, 12, and 13 are presented for examination.

Examiner's Amendment
Authorization for this examiner’s amendment was given in a communication with Attorney John Sepulveda on 15 March 2021.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

--- Claims 1, 5, 8, and 12 are amended and Claims 3, 4, 7, 10, 11, and 14 are canceled
 by Examiner’s Amendment as Follows ---

EXAMINER'S AMENDMENT
An Examiner's amendment to the record appears below.  Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in an interview with Attorney John Sepulveda on 03/15/2021. The Examiner's amendment includes additional limitations added to independent claims in order to address the 35 U.S.C. 102 and 35 U.S.C. 103 rejections.

The application has been amended as follows: 
IN THE CLAIMS:

Amend claim 1 as follows:
1.	(Currently Amended by Examiner’s Amendment) A method for providing programmatic targeted digital advertisements to targeted users of non-personal gaming devices via a computing system, the computing system comprising:
a system server operable to control the computing system;
a firewall security device operatively connected to the system server, wherein the firewall security device is operable to control the transmission of data to and from the system server via an interconnected network;
a content management server operatively connected to the system server via the interconnected network, wherein the content management system is configured to store a plurality of content data therein, wherein the content management server is configured to exchange content data with at least the system server via the firewall security device;
a plurality of non-personal gaming devices, wherein each non-personal gaming device is operatively connected to the content management server, wherein each non-personal gaming device is 
a relationship database management system server configured to generate a user profile based on received personal user data, operatively connected to the content management server and the plurality of non-personal gaming devices, wherein the relationship database management server is configured to store a plurality of user data associated with users of the non-personal gaming devices;
at least one ad exchange, wherein the at least one ad exchange is operatively connected to at least one programmatic ad provider, wherein the at least one ad exchange is operatively connected to the system server via the interconnected network, wherein the at least one ad exchange is configured to communicate a plurality of targeted advertisements received from at least one programmatic ad provider to the system server for transmission thereof to a selected number of the plurality of non-personal gaming devices; 
wherein each non-personal gaming device comprises:
a gaming controller operable for controlling the non-personal gaming device;
a gaming display configured for displaying data thereon, including displaying the at least one targeted advertisement thereon;
a user input device configured to receive user input; and
memory configured to store data therein;
the method comprising:
initiating at least one limited duration gaming session on a non-personal gaming device by a user;
obtaining, by the non-personal gaming device, a plurality of personal user data related to the user, wherein the personal user data comprises data associated with at least one attribute of the user;

generating, by the relational database management system server, a user profile based on the received personal user data, wherein the user profile includes at least one attribute of the user;
transmitting, by the relational database management system server, the generated user profile and the device ID associated with the user to the system server;
transmitting, by the system server, the user profile to at least one programmatic ad provider via the at least one ad exchange;
transmitting, by the at least one ad exchange, at least one targeted advertisement from at least one programmatic ad provider to the system server, wherein the at least one targeted advertisement is based on at least a portion of the user profile;
determining, by the system server, which of the plurality of non-personal gaming devices to transmit the at least one targeted advertisement based on the device ID associated with the specific non-personal gaming device;
transmitting, by the system server, the at least one targeted advertisement to the specific non-personal gaming device based on the determined device ID; [[and]]
displaying the at least one targeted advertisement on an associated display of the determined specific non-personal gaming device during the user’s limited duration gaming session;
rendering, by the gaming controller, the at least one targeted advertisement via an HTML 5 browser for display on the gaming display; and
bidding, by at least one of the programmatic ad partners to provide at least one targeted advertisement based on the user profile.


Cancel claim 3:
3.	(Currently Canceled by Examiner’s Amendment).

Cancel claim 4:
4.	(Currently Canceled by Examiner’s Amendment).

Amend claim 5 as follows:
5.	(Currently Amended by Examiner’s Amendment) The method of claim [[3,]] 1 wherein at least a portion of the personal user data is received from the user via the user input device.

Cancel claim 7:
7.	(Currently Canceled by Examiner’s Amendment).

Amend claim 8 as follows:
8.	(Currently Amended by Examiner’s Amendment) A system for providing programmatic targeted digital advertisements to targeted users of non-personal gaming devices, the system comprising:
a system server operable to control the system;
a firewall security device operatively connected to the system server, wherein the firewall security device is operable to control the transmission of data to and from the system server via an interconnected network;
a content management server operatively connected to the system server via the interconnected network, wherein the content management system is configured to store a plurality of 
a plurality of non-personal gaming devices, wherein each non-personal gaming device is operatively connected to the content management server, wherein each non-personal gaming device is configured to provide limited duration access to a plurality of users thereof and wherein the plurality of non-personal gaming devices each include a unique device ID;
a relationship database management system server configured to generate a user profile based on received personal user data and operatively connected to the content management server and the plurality of non-personal gaming devices, wherein the relationship database management server is configured to store a plurality of user data associated with users of the non-personal gaming devices;
at least one ad exchange, wherein the at least one ad exchange is operatively connected to at least one programmatic ad provider, wherein the at least one ad exchange is operatively connected to the system server via the interconnected network, wherein the at least one ad exchange is configured to communicate a plurality of targeted advertisements received from at least one programmatic ad provider to the system server for transmission thereof to a selected number of the plurality of non-personal gaming devices;
wherein each non-personal gaming device is further operable to:
initiate at least one limited duration gaming session for an associated user thereon;
obtain a plurality of personal user data related to the user, wherein the personal user data comprises data associated with at least one attribute of the user;
transmit at least a portion of the plurality of personal user data and device ID for the non-personal gaming device to the relational database management system server;
display at least one targeted advertisement on an associated display thereof during the user’s limited duration gaming session; 

generate a user profile based on the received personal user data, wherein the user profile includes at least one attribute of the user;
transmit the generated user profile and the device ID associated with the user to the system server;
wherein the system server is further operable to:
transmit the user profile to at least one programmatic ad provider via the at least one ad exchange;
receive at least one targeted advertisement from at least one programmatic ad provider via the at least one ad exchange, wherein the at least one targeted advertisement is based on at least a portion of the user profile; 
determine which of the plurality of non-personal gaming devices to transmit the at least one targeted advertisement based on the device ID associated with the non-personal gaming device; and
transmit the at least one targeted advertisement to the specific non-personal gaming device based on the determined device ID associated with the non-personal gaming device for display thereon,
wherein each non-personal gaming device comprises:
a gaming controller operable for controlling the non-personal gaming device;
a gaming display configured for displaying data thereon, including displaying the at least one targeted advertisement thereon; and
a user input device configured to receive user input, and memory configured to store data therein,
wherein the gaming controller is operable to render the at least one target advertisement using an HTML 5 browser for display on the gaming display, and
wherein the at least one ad exchange is operable to permit bidding by at least one of the programmatic ad partners to provide at least one targeted advertisement based on the user profile.

Cancel claim 10:
10.	(Currently Canceled by Examiner’s Amendment).

Cancel claim 11:
11.	(Currently Canceled by Examiner’s Amendment).

Amend claim 12 as follows:
12.	(Currently Amended by Examiner’s Amendment) The system of claim [[10,]] 8, wherein at least a portion of the personal user data is received from the user via the user input device.

Cancel claim 14:
14.	(Currently Canceled by Examiner’s Amendment).



Allowable Subject Matter
Claims 1, 2, 5, 6, 8, 9, 12, and 13 are allowed.
The following is an examiner’s statement of reasons for allowance:

Claims 1-3, 5, 6, 8-10, 12, and 13 were rejected under 35 U.S.C. § 102(a)(2) as being anticipated by U.S. Publication 2018/0005483 to Washington; claims 4 and 11 were rejected under 35 U.S.C. § 103 as being unpatentable over Washington in view of U.S. Publication 2003/0040959 to Fei; and claims 7 and 14 were rejected under 35 U.S.C. § 103 as being unpatentable over Washington in view of U.S. Patent 8,606,630 to Fordyce in a Non-Final Rejection filed on 06/10/2019. The claims are allowable over the 35 U.S.C. § 102(a)(2) and 35 U.S.C. § 103(a) rejections:
The Applicant has provided the following persuasive arguments in Arguments/Remarks and Amendments filed on 12/02/2020. The Applicant asserts “Washington relates to a method for implementing in-game advertising, in-game product placement, and in-game promotion techniques in wager-based games conducted at an electronic gaming device of a casino gaming network. (Abstract.) The Office Action refers to Washington, paragraph [0450] and FIG. 9, among others, to reject portions of independent claim 1. (See Office Action, page 4.) Washington paragraph [0450] discloses, “Electronic gaming devices (e.g., EGDs) 332, 334, 336, 342, 344, 346. As described in greater detail herein, the EGDs may be configured or designed to facilitate and enable players to participate in wager-based, arcade-style video game sessions (e.g., and/or other types of hybrid arcade/wager-based game sessions).” However, nowhere does Washington disclose each of the gaming devices having a unique device ID, as recited in amended independent claim 1. Thus, Washington does not teach or reasonably suggest “a plurality of non-personal gaming devices, wherein each non-personal gaming device is operatively connected to the content management server, wherein each non-personal gaming device is configured to provide limited duration access to a plurality of users thereof, and wherein the plurality of non-personal gaming devices each include a unique device ID.” as recited in amended independent claim 1. Accordingly, Applicant submits that independent claim 1 is patentable… As best understood by Applicant, Washington discloses acquiring advertising 
The Examiner would additionally like to note that, according to the Examiner’s Amendment entered above, the independent claims recite “determine which of the plurality of non-personal gaming devices to transmit the at least one targeted advertisement based on the device ID associated with the non-personal gaming device; and wherein each non-personal gaming device comprises: a gaming controller operable for controlling the non-personal gaming device; a gaming display configured for displaying data thereon, including displaying the at least one targeted advertisement thereon; a user input device configured to receive user input; and memory configured to store data therein; and rendering, by the gaming controller, the at least one targeted advertisement via an HTML 5 browser for display on the gaming display; and bidding, by at least one of the programmatic ad partners to provide at least one targeted advertisement based on the user profile.” Washington, Fei, and Fordyce do not explicitly disclose the limitations of the invention; specifically the use of a non-personal gaming device (i.e. arcade infrastructure) for targeted advertising based on the device ID of the arcade system, wherein the targeted ad is rendered in HTML 5 browser and a bidding/auction process allows advertisers to bid on ad space utilized for the arcade system. This uniquely distinct feature .


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Azam Ansari, who can normally be reached on Mon-Fri, 8 am to 4:30 pm at telephone number 571-272-7047.  
If any attempt to reach the examiner by telephone is unsuccessful, the examiner's supervisor, Waseem Ashraf, can be reached at (571) 270-3948.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 1866-217-9197 (toll-free).

/AZAM A ANSARI/
Primary Examiner, Art Unit 3682                                                                                                                                                                                                        
January 26, 2021